Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant recites fixed to the base part “by means of two sleeve seams”. It is unclear how something is fixed by a seam.  A seam is  defined by “the joining of two pieces”.  The joining is a process, its not a mechanical structure. It is unclear what element performs the joining, or fixing of the seams. Appropriate clarification is required. 

Claim 5 recites the limitation "the" with respect to a base part. There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is rejected as being indefinite.  Claim 11 recites “wherein a portion of the second region has an O-shape or H-shape seen perpendicular to the surface of the garment.”.  It is unclear how the shape is perpendicular to the surface. The material is formed by the fabric which forms the surface of the garment. It is unclear how the shape stands at a right angle to the surface (since the shape doesn’t stand in either direction relative to a garment surface). Appropriate correction required. 
With respect to claim 12, the recitation “additional pants including a front panel and a back panel being affixed to the sports garment along lateral portions of the sports garment,” is unclear. Pants are defined “as an outer garment covering each leg separately.  It is unclear where or how an additional garment is provided, or how an additional pant in combination with an existing pant would operate.  

Claim 15 recites “wherein a portion of the second region has a semi-lunar shape seen perpendicular to a surface of the garment.”  It is unclear how the shape is perpendicular to the surface. The material is formed by the fabric which forms the surface of the garment. It is unclear how the shape stands at a right angle to the surface (since the shape doesn’t stand in either direction relative to a garment surface). Appropriate correction required. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalhausser et al. (US 2011/0107502) in view of Dicker et al. (US 6,047,406).  The device of Dalhausser et al. discloses, 

With respect to claim 1, A sports garment comprising an upper part (top portion of suit 30) for covering at least a part of a torso of a wearer (Figure 3) and pants for covering at least a part of an abdomen and legs of the wearer (Figure 3), the pants including legs, wherein the upper part and the pants form a one-piece part (Figure 3), wherein the upper part and the pants are made as a unitary knitted design with a knitted material (para 0077), wherein the garment  includes a seamless section (circular knit) that is a seamless textile article without seams around a whole circumference of the garment (para 0077, figure 3) along at least 40 % (h) of the of a total vertical extension of the garment, (the device is seamless along the entire length and therefore meets the claim limitations are recited) wherein the seamless section (30)  of the garment extends at least along a part of the vertical extension of the upper part  and extends at least along a part of the vertical extension of the pants (30, figure 3). 

wherein the garment comprises at least one first region (claim 1)  in which the knitted material has a defined first stretch resistance (circular knit has a stretch based on the interloping of the yarns (para 0077) and that the garment comprises at least one second region (para 0088, where fibers are concentrated)  wherein the first region is a section of the garment for covering a diaphragm of the wearer (para 0088),
The device of Dalhausser et at substantially discloses the claimed invention including targeted regions, but is lacking a second region second region is a section of the garment for covering an upper back of the wearer and/or a back side of a transition zone between the upper part and the pants.

	The device of Dickers et al. teaches, a first region (24) having a first stretch (Column 3, lines 5-10), second region (20) is a section of the garment for covering an upper back of the wearer and/or a back side of a transition zone between the upper part and the pants (Figure 1) which the knitted material has a defined second stretch resistance (Column 3, lines 5-20)) , which is different from the first stretch resistance (Column 3, liens 5-20).
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed to utilize the varying seamless stretch zones taught by Dicker et al. in order to improve energy expenditure (abstract. 

With respect to claim 2, The device of Dalhausser et al. et al. teaches, wherein the garment is made as a seamless textile article around the whole circumference of the garment along at least 50 % of the total vertical extension of the garment (Figure 3, para 0077)..

With respect to claim 3, wherein the garment is made by means of a circular knit process (para 0077)

With respect to claim 4, made by means of a warp knit process. It is noted that claim 3 and 4, both recite product by process limitations, “made by means of a circular knit/warp knit”. The prior art teaches a knit fabric, and is therefore is capable of being made by either process (warp or weft knit) and therefore meets the claim language as currently recited. 

With respect to claim 5,  wherein two arm sleeves  (Figure  3) are connected with a base part of the upper part, wherein the arm sleeves are fixed to the base part of the upper part by means of two sleeve seams. The device of Dalhausser et al. teaches a tubular circular knit garment, that is free from sewn seams; however as best understood, the knit connection of the sleeve arms,  at each of the armscye areas of the garment, meets the limitation of “means of two seams” 

With respect to claim 8 wherein the second stretch resistance is below 85 % of the first stretch resistance (Column 3, lines 25-45, Dickers et al)

With respect to claim 9, wherein the first and second regions of the garment differ in the number of knitted loops per centimeter of extension (Para 0088 Dalhausser et al.)

With respect to claim 10, wherein the knitted material is made of at least two different yarns (Dicker et al. column 3, lines 25-45), wherein a stretchability of the at least two yarns is different, and wherein a ratio of used yarns differs in the first and second regions of the garment (Dicker et al. column 50-55).

With respect to claim 11, wherein a portion of the second region has an O-shape or H-shape (Dickers et al. figure 4) seen perpendicular to the surface of the garment.  (Column 4, lines 10-14)

With respect to claim 13, wherein the first region includes a first knit construction (Dalhausser et al.) , and the second region includes a second knit construction (para 0077) that is different (more concentrated) from the first knit construction.

With respect to claim 14, wherein the second region further covers a chest of the wearer (Dickers et al. Figure 5). 

With respect to claim 15, wherein a portion of the second region has a semi-lunar shape seen perpendicular to a surface of the garment ( Dickers et al. Figure 5, area at the shoulder region).

With respect to claim 16, wherein the second stretch resistance is below 70 % of the first stretch resistance (Dickers et a. column 3 lines 25-45)

	With respect to claim 17, The device of Dalhausser et al. teaches,
an upper part and pants that are made as a unitary knitted component with a knitted material (Figure 3, para 0077), the upper part being configured for covering at least a portion of a torso of a wearer, and the pants being configured for covering at least a portion of legs of the wearer (Figure 3),

wherein the upper part and the pants form a one-piece part having a seamless section along at least 50% of a total vertical extension of the garment (para 0077), the knitted material in the seamless section being without seams around an entire circumference of the garment (circular knit, para 0077).

wherein the knitted material comprises a first knitted region and a second knitted region (para 0088),
the first knitted region comprising a first knit construction that is different from a second knit construction of the second knitted region (para 0088 the second second is more concentrated), and
	The device of Dalhausser et al. substantially disclose the claimed invention but is silent with respect to the direction of stretch.
The device of Dickers et al. teaches a first section (24) and is a knitted region is configured to stretch in a direction different from a direction of stretch of the second knitted region (20; Figure 7).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize different regions having different stretch and directions as taught by Dickers et al. in order to improve energy expenditure of the user (abstract).
With respect to claim 17, wherein the first knitted region is made of a first yarn, and the second knitted region is made of a second yarn, the first yarn having a greater stretchability than the second yarn (Dickers et al. Column 3, lines 25-45). 

With respect to claim 18, The device of Dickers et al. teaches  wherein the first knitted region (24) is configured for covering at least a portion of a  diaphragm of the wearer, and wherein the second knitted region is configured for covering a chest of the wearer (figures 4 and 5).
With respect to claim 19, wherein the first knitted region(20)  exhibits a higher stretch resistance than the second knitted region (24) , and wherein the first knitted region comprises a greater number of knitted loops per centimeter of extension than the second knitted region. The device of Dickers et al. teaches varying the density in certain zones, such that it would be understood that the loops being greater would have a higher density in the areas where greater stretch is desired (Column 3, lines 58-64).
With respect to claim 20, Dickers et al teaches the first knitted region (20) is made of a first yarn (Column 3, lines 25-45) and a second knitted region (24) having a second yarn having a higher stretch ability (Column 4, lines 25-45).


Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dalhausser et al. and Dicker et al, as applied above, and further in view of Roberts (US 10,548,358). The modified device of Dalhausser et al. substantially discloses the claimed invention but is lacking a zipper and a leg seam.
	The device of Roberts teaches,

With respect to claim 6, wherein an inner leg seam (140) is provided at an inner side of the pant legs  of the pants, wherein a remainder of the pants are is free from any seam/ 

With respect to claim 7, wherein one or more zippers are arranged in a top region of the upper part (310).and/or in a side region of the upper part.  
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize a seam and a zipper, as taught by Roberts in order  to minimize the formation of wrinkles along the leg and to aid in easy entry into the garment.


 As best understood, claim 12 is free from art. But is rejected for clarity under 112 2nd. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732